DECISION
The application of the above-named defendant for a review of the sentence of five years, imposed on August 19, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the •sentencing court.
The reason for the above decision is that the sentence appears proper and ■ sufficiently lenient in that defendant was convicted of first degree burglary punishable by not less than 1 nor more than 15 years imprisonment, yet received but a 5 year sentence with 95 days jail time credit, and will be eligible for parole consideration in June, 1969, after being received August 21, 1968, although he has. a prior felony covictipn, which, if used against him could have resulted in imprisonment without limit.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Jack D. Shanstrom, Sid G. Stewart.